11th Court of Appeals
Eastland, Texas
Opinion
 
Melanie Rochelle Dickson
            Appellant
Vs.                  No. 11-04-00137-CR – Appeal from Baylor County
State of Texas
            Appellee
 
            The trial court convicted Melanie Rochelle Dickson, upon her plea of guilty, of murder. 
Pursuant to the plea bargain agreement, the trial court sentenced her to confinement for 30 years. 
We dismiss the appeal.
            The trial court’s certification of right to appeal indicates that appellant waived her right to
appeal.  The judgment and the plea papers support the trial court’s statement.
            Appellant’s retained counsel has responded to this court’s request to show grounds for
continuing the appeal.  Counsel contends that appellant reserved the right to appeal pretrial matters. 
However, the information before this court does not support this contention.
            The appeal is dismissed for want of jurisdiction.
 
                                                                                                PER CURIAM
 
July 8, 2004
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.